                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 12, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

AGUSTO LAZO-AGUIRRE,                          §
BOP # 15209-002,                              §
                                              §   CRIMINAL NO. 3:16-15-1
                                              §
VS.                                           §   CIVIL ACTION NO. 3:19-241
                                              §
                                              §
UNITED STATES OF AMERICA                      §

                        ORDER DISMISSING CIVIL ACTION

       On July 15, 2019, Lazo-Aguirre filed a document (Dkt. 323) that was construed by

the Court as a motion under 28 U.S.C. §2255 to vacate, set aside, or correct his sentence.

The Court then issued a warning pursuant to Castro v. United States, 540 U.S. 375, 383

(2003), informing Defendant that if his filing was characterized as a motion under § 2255,

“he may be prohibited from asserting additional § 2255 claims in the future and from filing

any subsequent § 2255 motion” (Dkt. 324, at 2 (citing 28 U.S.C. § 2255(h)). The Court

ordered Defendant to file within thirty days either an amended motion under § 2255 or a

motion to withdraw, and provided him with forms for both options. The Court further

stated, “If the defendant fails to comply as directed, the court will dismiss this action

without further notice for want of prosecution” (id.) (emphasis original).

       More than thirty days have elapsed since the Court entered its order. Defendant

filed a response (Dkt. 329) to the order but failed to comply with the Court’s instructions

and has filed neither an amended motion nor a motion to withdraw. Under the inherent

powers necessarily vested in a district court to manage its own affairs, the Court determines
1/2
that dismissal for want of prosecution is appropriate. See FED. R. CIV. P. 41(b); Gates v.

Strain, 885 F.3d 874 (5th Cir. 2018); Nottingham v. Warden, Bill Clements Unit, 837 F.3d

438, 440–41 (5th Cir. 2016) (a district court may dismiss an action sua sponte for failure

to prosecute an action or to comply with court orders).

       Relief from this order may be granted upon a proper showing under Rule 60(b) of

the Federal Rules of Civil Procedure. Such a showing must include, at a minimum, Lazo-

Aguirre’s full compliance with all of the Court’s previous orders.

       The Court therefore ORDERS as follows:

       1.     Lazo-Aguirre’s motion to vacate under 28 U.S.C. § 2255 (Dkt. 323) is

              DENIED without prejudice.

       2.     Civil Action No. 3:19-241 is DISMISSED without prejudice.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, on         November 12th                  , 2019.




                                          ___________________________________
                                              JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE




2/2
